Citation Nr: 1505224	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-29 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left fifth (little) toe, claimed as resulting from podiatry treatment in May 2010 at a VA Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision by the RO in Nashville, Tennessee that denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability of the left little toe due to VA treatment.


FINDINGS OF FACT

The weight of the competent and credible evidence shows that the Veteran does not have additional disability of the left fifth toe as a result of VA treatment at a VA facility in May 2010.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for claimed additional disability of the left fifth toe is not warranted.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, a VCAA notice letter was sent to the Veteran in November 2010 prior to adjudication of the claim for compensation under § 1151 claim in April 2011.  This letter informed him of the evidence required to substantiate this claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  He was also advised of the "downstream" disability rating and effective date elements of his claim.

As the pleading party attacking the agency's decision, the appellant, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in timing or content and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist him by obtaining all potentially relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his extensive VA treatment records, and all relevant lay statements.  The appellant has not asserted there is any additional existing evidence relevant to the claim that is not currently of record, and the Board is also unaware of any such outstanding evidence.

Although the Veteran's representative has requested that a VA examination and opinion should be obtained in this case, the Board finds that such an examination is not required as the evidence demonstrates both that the left 5th toe wound was not caused by VA treatment, and that there is no additional disability of the left                              5th toe as a result of VA treatment.  Thus, the Board finds that the evidence is sufficient to render a decision in this matter, and that no medical opinion is needed.  

Records on file reflect that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1976.  Such records are not on file.  The Board finds that there is no duty to obtain these records as they are not relevant to the issue on appeal.  In this regard, the Board observes that the VA treatment in question occurred in 2010, decades after SSA benefits were awarded.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) stated that VA's duty to assist "is not boundless in its scope" and "not all medical records or all SSA disability records must be sought - only those that are relevant to the veteran's claim."  Golz, 590 F.3d at 1320-21.  "Relevant records for the purpose of § 5103A are those that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Id. at 1321. The evidence reflects that SSA benefits were awarded decades prior to the period in question, for a different disability, and thus these records do not have a reasonable possibility of helping to substantiate the Veteran's claim.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file and electronic Virtual VA and VBMS files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the appellant's claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Compensation under 38 U.S.C.A. § 1151 

The Veteran contends that he has additional disability due to trimming of his toenails by a VA medical provider, which he asserts resulted in a wound of the left 5th toe which became infected and resulted in additional disability.

Governing law and regulation provides that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility as defined in 38 U.S.C.A. § 1701(3)(A), and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014).  See also 38 C.F.R. § 3.361(c), (d)(1), (d)(2) (2014). 

To determine whether a Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the veteran's condition after such care, treatment, or examination has stopped.  38 C.F.R. § 3.361(b) (2014).  VA considers each involved body part or system separately.  Id. 

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that section 1151 delineates three prerequisites for obtaining disability compensation.  First, a putative claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct."  38 U.S.C. § 1151(a).  Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility.  Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable."  See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B).  Thus, section 1151 contains two causation elements - a veteran's disability must not only be caused by the hospital care or medical treatment he received from VA, but also must be proximately caused by the VA's fault or an unforeseen event. 

However, section 1151 does not extend to the "remote consequences" of VA medical treatment, and a Veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury.  Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L.Ed.2d 462 (1994).  In Viegas, the Federal Circuit Court stated that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA."  Id., at 1378 (Fed. Cir. 2013).

In determining whether the Veteran's disability was actually caused by VA hospital care or medical treatment, only a causal connection, and not direct causation, is required.  Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994).  However, a mere showing of additional disability following the receipt of VA care, treatment, or examination will not establish cause; the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Here, for the reasons and bases below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for claimed additional disability of the left 5th toe due to toenail clipping, as the evidence does not show that the Veteran has any additional disability due to VA treatment.  See Viegas, 705 F.3d 1380; 38 C.F.R. § 3.361(c)(1); see also 38 U.S.C.A. § 1151(a). 

Records reflect that the Veteran has had non-service-connected paraplegia of the lower extremities for many years, since 1975, and on many occasions has been treated for skin decubitus and pressure ulcers.

VA medical records dated from late April 2010 to early May 2010 reflect that the Veteran was admitted for an annual examination.  Several examinations were conducted during this admission, and these medical records are negative for a left 5th toe wound.  On May 2, 2010, no skin abnormalities were seen.  The treatment provider indicated that there were no wounds, pressure ulcers, or other skin problems.

A May 24, 2010 VA Social Worker telephone note reflects that the Veteran called to say that the little toe on his left foot was black and may have bled some.  He said he had blood on his bed sheet and small amount of blood on the floor.  He said he had an upcoming VA podiatry visit scheduled for May 27, 2010.  When asked if he wanted an earlier appointment for his toe, he declined.

A May 27, 2010 nurse foot assessment noted that the skin of the Veteran's feet was warm, with normal color, and adequate hygiene.  His toenails were long, and were clipped and filed.  That same day, he was seen in the emergency room, and reported that his toenails were not clipped, and that he had drainage and odor from his left foot.  A podiatry note that day reflects that the footrest for his wheelchair was discussed.  There is no mention of an examination.  

A subsequent VA surgery outpatient note dated the same day (May 27, 2010) reflects that the Veteran had gone to the podiatry clinic that morning.  The physician stated that it was unclear what they actually did in the podiatry clinic as the Veteran stated that they did not look at his feet or wound, although their note documented that they did.  He then went to the emergency room where he was triaged to the surgery outpatient clinic.  The Veteran currently reported that he had noticed leaking around the floors of his house for the past one to two weeks, but thought it was from his "leg bag" Foley catheter, but then he recently noted drainage from his foot in his sheets.  On examination, his left 5th digit was covered in fibrinous debris with skin sloughing, and erythema on the lateral aspect of the foot extending onto the dorsum.  Edema was noted.  The diagnostic assessment was evidence of cellulitis of the left lower extremity and concern for wet gangrene versus osteomyelitis of the 5th digit.  Admission was planned, but the Veteran decided to go home first, and left the hospital.  VA social workers attempted to arrange for his transportation back to the VA facility.  He was subsequently admitted late that day for antibiotic treatment.

A May 28, 2010 VA inpatient history and physical reflects that the Veteran gave the same history of drainage of the left foot for the past two weeks.  He had no pain because he had no sensation in the foot.  On examination of the left 5th toe, there was an ulcerated denuded area with granulation tissue and intermixed purulent tissue.  The diagnostic assessment was a left 5th toe ulceration that was concerning for osteomyelitis.  In an addendum, the attending physician stated that the Veteran had a complaint of left 5th toe weeping lesion that developed over the past two weeks.  Since the Veteran had no pain in the area, he was not sure exactly what happened when.

A May 28, 2010 infectious disease consult reflects that the Veteran reported that he had a podiatry visit several weeks ago, and that his toenails were trimmed too short.  (The examiner noted that the last documented podiatry visit was in February 2010.)  The Veteran believed that the trimming plus his footwear started a blister on his left 5th toe, which progressed without his knowledge because he had no feeling in his legs.  Eventually the wound started to drip, and he was seen in podiatry where they saw an advanced foot wound and referred him to the surgery clinic.  He was given antibiotics.

A June 1, 2010 infectious disease note reflects that a magnetic resonance imaging (MRI) scan of the left 5th toe showed mild patchy bone marrow edema involving the 5th proximal phalanx that was not typical of acute osteomyelitis, but osteomyelitis was not ruled out.  Six weeks of antibiotic therapy were planned.  He was discharged that day, with a diagnosis of left fifth toe osteomyelitis.  He was readmitted on June 6, 2010, with diarrhea for several days on his antibiotic treatment.  He was discharged two days later, and then returned to the hospital on June 13, 2010.  At that time, his left 5th toe was necrotic with extensive purulent drainage.  Antibiotics were continued.

An August 19, 2010 infectious disease treatment note reflects that the Veteran had a chronic left 5th toe ulcer, which had been treated for possible osteomyelitis, and the Veteran had refused amputation.  On examination, there was an ulcer with granulation, no warmth or cellulitis, and a scant serous discharge on the gauze dressing.  The diagnostic assessment was chronic stasis/pressure ulcer of the left 5th toe; possible chronic osteomyelitis status post treatment course.  No antibiotics were indicated currently.  

In September 2010, an examination of the left 5th toe revealed a healing wound with a lot of dead tissue around it.  It did not appear infected.  It was noted that he had a history of osteomyelitis of the left fifth toe, and was receiving conservative wound care; a home health care nurse was regularly applying medication to his toe.  An October 2010 primary care note reflects that a thorough physical examination was performed, and no abnormalities were found with regard to the left 5th toe.

A November 2010 spinal cord note reflects that home health care was discontinued last week after his left toe healed.  Another note dated the same day reflects that the left fifth toe had completely healed and wound care had been discontinued.  On examination of the extremities, there was no edema and no open wounds.  The pertinent diagnosis was history of osteomyelitis of the left fifth toe.  The examiner indicated that the wound has resolved.

Subsequent medical records are negative for treatment of the left fifth toe.  On examination of the extremities in March 2011, there was no edema or open wound.

VA medical records dated in April 2011 reflect that the Veteran had an abrasion on a different toe, his left 3rd toe, and the Veteran reported that he did not wear his shoes at home and was prone to hitting his feet on things.  A report of an April 2011 VA annual examination reflects that the Veteran had a pressure sore on the left 3rd toe.

In a September 2011 notice of disagreement, the Veteran's representative asserted that the Veteran continued to have problems with his left fifth toe, and that the condition had worsened to the point that doctors recommended amputating his left foot.

The Veteran is certainly competent, even as a layman, to comment on things within the perception of his five senses, such as noticing drainage from his left 5th toe, and as to the date of inception.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, with respect to the Veteran's contention that his left 5th toe wound and infection started after VA toenail trimming in May 2010, the Board notes that this assertion is simply not verified by the contemporaneous medical records, and, moreover, he has personally made conflicting statements on this point, including to treating medical providers, which reduces his credibility in this regard.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In sum, after reviewing all of the evidence of record, the Board finds that the evidence shows that there is simply no evidence of a wound or blister after toenail clipping or treatment by a VA medical provider, and in fact the Veteran's feet were inspected earlier that month, on May 2, 2010, and no wounds were seen.  There is no record of a podiatry appointment with toenail trimming between May 2 and the Veteran's telephone call on May 24, 2010, reporting symptoms from the left 5th toe.  There is no evidence of VA treatment of the left 5th toe between May 2, 2010 and his telephone call on May 24.  Treatment records dated on May 27 and 28, 2010 consistently reflect that the Veteran reported that he had drainage from the toe for about two weeks, and was unsure when it began.  The Board finds that his current contention that VA toenail trimming resulted in a wound which became infected is not credible, as it is contradicted by the contemporaneous medical evidence, and by the Veteran's own statements made during the course of seeking medical treatment.  The Veteran has also told treatment providers that he does not wear his shoes at home and is prone to hitting his feet on things, in the context of seeking treatment for other wounds of the feet.

Finally, contrary to the contentions by the Veteran's representative that amputation of the foot has been planned due to this left 5th toe wound, the medical evidence actually reflects that after lengthy treatment, including antibiotics, the Veteran's left 5th toe has completely healed, and the wound has entirely resolved.  

The Board finds that this claim must fail as the evidence does not show that the Veteran has incurred a "qualifying additional disability", as required by governing law and regulation.  See 38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361.

In the absence of demonstrated additional disability, the Board finds that the preponderance of the evidence is against the claim of entitlement to § 1151 compensation for additional disability due to toenail clipping in May 2010 at a VA facility.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, the claim must be denied.


ORDER

The claim of entitlement to 38 U.S.C.A. § 1151 compensation for additional disability claimed to be due to toenail trimming at a VAMC in May 2010 is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


